UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4633


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMARIO LADARL PEMBERTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:12-cr-00055-JAB-1)


Submitted:   January 29, 2013             Decided:   January 31, 2013


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Graham T. Green, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Demario Ladarl Pemberton pled guilty, pursuant to a

written plea agreement, to possession of a firearm by a felon,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2006).                                       The

district     court         sentenced           Pemberton       to     eighty-two         months’

imprisonment,         within            his     properly           calculated          Sentencing

Guidelines        range.            On        appeal,       Pemberton        challenges         the

substantive reasonableness of the sentence, contending that it

is greater than necessary to accomplish the goals of 18 U.S.C.

§ 3553(a) (2006).           Finding no reversible error, we affirm.

             We       review        Pemberton’s             sentence        for        abuse     of

discretion.        Gall v. United States, 552 U.S. 38, 51 (2007).

When   reviewing       a    sentence          for       substantive      reasonableness,         we

“examine[]      the    totality          of     the      circumstances,”          and,    if    the

sentence   is     within       the       properly         calculated       Guidelines      range,

apply a presumption on appeal that the sentence is substantively

reasonable.        United States v. Mendoza-Mendoza, 597 F.3d 212,

216-17 (4th Cir. 2010).                  Such a presumption is rebutted only if

the    defendant      shows      “that        the       sentence    is   unreasonable          when

measured    against        the      §    3553(a)         factors.”         United      States    v.

Montes-Pineda,        445 F.3d 375,       379    (4th     Cir.    2006)       (internal

quotation marks omitted).

             We conclude that Pemberton’s eighty-two-month, within-

Guidelines    sentence         is       substantively         reasonable,         as   Pemberton

                                                    2
fails to overcome the appellate presumption of reasonableness

afforded his sentence.          The district court carefully considered

the   § 3553(a)     factors,    noting   the   seriousness     of    Pemberton’s

§ 922(g) offense and related armed robbery, Pemberton’s prior

convictions, Pemberton’s lack of respect for the law, and the

need to protect the public.          Moreover, the court considered the

particular       needs   of     Pemberton    in   crafting     his    sentence,

recommending that he receive substance abuse and mental health

treatment.       In sum, we conclude that the district court acted

well within its discretion by finding that Pemberton’s eighty-

two-month sentence was not greater than necessary to accomplish

the goals of 18 U.S.C. § 3553(a).

            Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral   argument     because   the   facts    and   legal

contentions      are   adequately   presented     in   the   materials      before

this court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                         3